Appellant's capable counsel, in his brief filed here, says: "There was evidence that a rock was thrown by appellant and evidence that he did not throw the rock, this making a conflict as to that point and on which the appellant realizes he would not be entitled to the general affirmative charge *Page 189 
if that were the only controlling feature; but, in our opinion it was immaterial in view of the evidence that he was neverwithin striking distance of the person alleged to have beenassaulted."
We do not agree with said counsel as to that portion of his statement which we have italicized. There was, as we read it, testimony from which the jury could rightfully infer that appellant was in "striking distance" when he threw the rock, if they found (as they did find) he threw it. So the "general affirmative charge" requested by appellant was properly refused.
We observe nothing else that seems to merit mention.
The judgment is affirmed.
Affirmed.